UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 RIDGEWOOD ENERGY W FUND, LLC (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: RE: Ridgewood Energy W Fund, LLC Notice of Consent Materials Dear Shareholder: Enclosed is a notice of solicitation of consents, including a consent solicitation statement (the “Consent Solicitation Statement”) and a shareholder consent card (the “Consent Card”), all of which relate to the proposed first amendment to the limited liability company agreement of Ridgewood Energy W Fund, LLC (the “Fund”) that would enable Ridgewood Energy Corporation, as the Fund’s manager (“Manager”), to enter into “put contracts” on behalf of the Fund for a portion of the Fund’s oil and/or natural gas production (the “Amendment”). The Amendment, the Manager’s put contract program, pursuant to which the Manager acquired put contracts for certain other energy investment funds it manages, and other relevant information is described more fully in the accompanying Consent Solicitation Statement. Ridgewood Energy Corporation, as the Manager of the Fund, recommends that you CONSENT to the Amendment. You will need to complete and timely return the Consent Card. If the holders of a majority of shares of the Fund do not consent to the Amendment, the Amendment will not be adopted, the Manager will not enter into put contracts for and on behalf of the Fund, and the Fund will not participate in the Manager’s put contract program (as described herein). A failure to submit your Consent Card, or an abstention, will have the same effect as withholding consent to the Amendment and will constitute your rejection of the Amendment.If you take no action, it is effectively a vote against the Amendment. PLEASE COMPLETE, SIGN, DATE AND RETURN YOUR CONSENT CARD BY MAIL OR BY FAX AS SOON AS POSSIBLE, BUT IN NO EVENT LATER THAN THE CLOSE OF BUSINESS ON [•], 2 The Consent Solicitation Statement is dated [•], 2010 and is first being mailed to shareholders on or about [•], 2010. Sincerely, Robert E. Swanson Chief Executive Officer Ridgewood Energy Corporation Manager of Ridgewood Energy W Fund, LLC Ridgewood Energy W Fund, LLC 14 Philips Parkway Montvale, New Jersey 07645 NOTICE OF SOLICITATION OF CONSENTS To our Shareholders: NOTICE IS HEREBY GIVEN that Ridgewood Energy Corporation (the “Manager”), manager of Ridgewood Energy W Fund, LLC, a Delaware limited liability company (the “Fund”), on behalf of the Fund, is soliciting the written consent and approval from the holders (“Shareholders”) of the Fund’s limited liability company membership interests (“Shares”) of the first amendment to the Fund’s limited liability company agreement (the “Amendment”), without the necessity of holding a special meeting of Shareholders.The purpose of the Amendment is to enable the Manager to enter into put contracts for and on behalf of the Fund for a portion of the Fund’s oil and/or natural gas production.If the Amendment is approved, the Manager would be able to enter into put contracts for and on behalf of the Fund as described in the Consent Solicitation Statement that accompanies this Notice. The Manager recommends that you CONSENT to the Amendment. Your attention is directed to the Consent Solicitation Statement accompanying this Notice which more fully describes the Amendment andthe reasons for the Amendment.The Manager has fixed the close of business on [●], 2010 as the record date (the “Record Date”) for determining the Shareholders entitled to notice of consent in lieu of a meeting of Shareholders and entitled to execute consents regarding the proposal described in the Consent Solicitation Statement. Unless the Manager elects to extend the deadline, the consent process and the opportunity to consent to the proposal by returning a Consent Card will end at 5:00 p.m. Eastern Time on [●], 2011 (the “Expiration Time”).Consent will be effective only if the Shareholder completes, signs and timely returns the Consent Card accompanying this Notice. Your consent is important.Please mark, date, sign and return the enclosed Consent Card and return it in the enclosed envelope, or by hand, by facsimile, or by overnight courier as promptly as possible. You may revoke your consent in the manner described in the accompanying Consent Solicitation Statement at any time before the Expiration Time. Montvale, New Jersey
